In Chancery \ Supreme Court/

Between

ÍWm McDonald, Complainant and \ John Miller, & others Defendants
Exceptions taken by the Complainant to the plea put in by said Miller one of the der & which was allowed to stand for an answer, with leave to except —
The said plea now standing for an Answer is impertinent in this that it travels *480out of the Bill, and sets out matter which is wholly immaterial to the Case, and furnishes no answer to the Charges in the Bill; and also because it contains a long recital of the certificate of a Justice in relation to a suit pending before him, which is irrelevant to the present case; and the said complainant therefore says that the said plea now standing for An Answer is impertinent in this beginning at the words “heretofore towit &c in the first page, & ending with the words “notice &c on third page
In which particulars the said Complainant humbly insists, the said Answer is impertinent, wherefore the said Complainant doth except thereto & humbly prays the same may be expunged
24th May 1830.
see 1 Johns [Ch.] 103.
Alexr D. Fraser
of counsel for Compt